      CASE 0:20-cv-02550-PJS-LIB Doc. 1 Filed 12/16/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
                      FOR THE SIXTH DISTRICT
                           OF MINNESOTA


-----------------------------------------------------------

DREAMA LARAE CHRISNER formerly
DREAMA LARAE JOHNSON,                         Court File No.:


                      Plaintiff,
     -vs-
                                         COMPLAINT
SAPPI CLOQUET LLC,
                      Defendant.

-----------------------------------------------------------

     Plaintiff, for her cause of action alleges and states as
follows:

     1.   Plaintiff is an individual and current resident and
citizen residing in the State of Tennessee at 602 Norris
Drive, Clarksville, Tennessee 37042.

     2.   At all times relevant herein, Defendant Sappi
Cloquet LLC is a Delaware limited liability company licensed
to do business in the State of Minnesota.

     3.   Jurisdiction is conferred on this court based upon
the diversity in citizenship of the parties and that the
matter in controversy, exclusive of costs and disbursements,
exceeds $75,000.00. Therefore, jurisdiction lies under Title
28, U.S. Code Section 1332.

     4.   On 2/18/19, Plaintiff sustained injury at             the
premises of Defendant located at 2201 Ave. B., P.O.             Box 511,
Cloquet, MN 55720. Defendant Sappi Cloquet LLC is               subject to
service at its registered agent corporation service             company at
2345 Rice Street, Suite 230, Roseville, MN 55113.

     5.   On 2/18/19, Plaintiff was lawfully on the premises
of the Sappi Corporation mill at 2202 Ave. B., Cloquet, MN
55720. She was working for a security company at the time and
leaving Dock Door I down a stairway. The stairway had been
maintained in an unreasonably dangerous condition, without
      CASE 0:20-cv-02550-PJS-LIB Doc. 1 Filed 12/16/20 Page 2 of 3



warning of the danger to entrants., Plaintiff slipped going
down the icy/slippery stairs injuring her ankle, left thigh,
and left knee as well as the left shoulder, and left side.
The injuries were incurred as a result of the premises being
maintained in an unreasonably unsafe condition, including
failure to warn.

     6.   As a direct result of the negligence of the
Defendant in maintaining and warning of the danger of the
stairway, the Plaintiff sustained grievous bodily injury and
damages including, but not limited to, the following:

     (a) Past and future medical expense including surgery on
her left Achilles tendon on June 20, 2019 and extensive
treatment thereafter for post surgical infection.

     (b) The remaining injuries she sustained were temporary
nature but the injury to her ankle has resulted in long term
disability, scarring, and skin deterioration and delayed
healing of the wound.

     (c) Due to her injuries, the Plaintiff has been unable
to work since the injury occurred and has sustained
significant loss of earnings and future loss of earning
capacity.

     (d) She has sustained permanent and crippling injury to
her left ankle and foot as a result of the injury including
instability, swelling, skin deterioration, and prolonged
failure of the surgical wound to heal properly.

     (e) Past and future pain, suffering, embarrassment, and
emotional trauma and distress. Part of the emotional distress
is that the immobility of the ankle has caused substantial
weight gain as part of the disability cascade.

     (f) Her recoverable damages are in a reasonable sum in
excess of $75,000.00.

     7.   Plaintiff requests a jury trial in this matter.

     WHEREFORE, Plaintiff, DREAMA LARAE CHRISNER prays for a
judgement against the Defendant in excess of $75,000.00 plus
costs, disbursements and prejudgment interest pursuant to law.
         CASE 0:20-cv-02550-PJS-LIB Doc. 1 Filed 12/16/20 Page 3 of 3




                         FALSANI, BALMER, PETERSON & BALMER



Dated:    12/9/2020            By: /s/ Robert C. Falsani_________
                                  Robert C. Falsani (28216)
                                  1200 Alworth Building
                                  306 West Superior Street
                                  Duluth, MN 55802
                                  (218) 723-1990
                                  Attorneys for Plaintiff
